Exhibit 10.26

Summary of Compensation Arrangements for Certain Named Executive Officers


Set forth below is a summary of the compensation paid by SunEdison Semiconductor
(the “Company”) to the executive officers who are named in the Company's Annual
Report on Form 10-K for the year ended December 31, 2014 (the “Form 10-K”).
Neither of the below executive officers has an employment agreement with the
Company. Each of these executive officers is an employee at will whose
compensation and employment status may be changed at any time in the discretion
of the Company's Board of Directors.
Base Salaries. These executive officers currently receive base salaries in the
amounts indicated below:
Name and Position
2014 Base Salary
Amount 
Jeffrey Hall, Executive Vice President & Chief Financial Officer
$
400,000


William Dunnigan, Senior Vice President and General Manager
$
299,936



The Compensation Committee reviews these base salaries from time to time as the
Committee annually and adjusts them as they deem appropriate. The Committee
reviews and discusses the performance of each executive officer with the Chief
Executive Officer.
Incentive Awards. These executive officers are also eligible to participate in
the Company's incentive compensation plans as provided in the terms of such
plans, including the Company's short term incentive awards plan (which provides
for cash incentive awards) and the Company's long-term incentive awards plan
(e.g., the Company's 2014 Equity Incentive Plan). Such plans, and any forms of
awards thereunder providing for material terms, are included as exhibits to the
Form 10-K as appropriate.



